Citation Nr: 0819600	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  06-38 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of fracture, right shoulder, currently 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1968 to 
October 1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 RO decision.  

In April 2008, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  The 
VCAA letter sent to the veteran in December 2005 did not 
provide notification of the criteria as set forth in Vazquez-
Flores.  

The most recent VA Compensation and Pension Examination of 
record was in December 2005.  In April 2008, the veteran 
testified that his right shoulder disability had considerably 
increased in severity since the December 2005 examination.  
The veteran stated that he is right handed and his previous 
employment was as an electrician.  The evidence of record 
shows that the veteran was not currently working because he 
could not hold tools in his right hand.  He experienced 
numbness and pain in right extremity.  The Board finds that a 
current VA Compensation and Pension examination is warranted 
to determine the current severity of the veteran's right 
shoulder disability.  

Accordingly, the case is REMANDED for the following action:

1.	Please provide the veteran with 
appropriate VCAA notice, VA's duties there 
under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claims of entitlement to an increased 
evaluation for residuals of fracture, 
right shoulder, including which portion of 
the information and evidence is to be 
provided by the veteran and which portion 
VA will attempt to obtain on behalf of the 
veteran as required by 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2007).  This notice 
should also comply with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) and provide 
notice that to substantiate an increased 
rating claim, the claimant must provide, 
or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life.  
(Potentially relevant diagnostic codes 
include 5201-5203.) The veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.  

2.	The RO should afford the veteran a new 
VA examination to determine the nature and 
extent of the veteran's service-connected 
right shoulder disability.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The claims 
file should be made available for review 
in connection with the examination.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

3.	The RO should then readjudicate the 
veteran's claim. If any benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

